1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicant's amendment received on May 26, 2021.

3.	Claims 1-10,13-26 are allowed.

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jason Sanders on June 9, 2021.
The application has been amended as follows:



In claim 1, last line, change “voltage data” to ---voltage data to provide spatial data of a defect in a sample---;
Rewrite claim 17 as:
17. An eddy current nondestructive evaluation device comprising:
a translating body; 
a permanent magnet coupled with the translating body;
a pickup coil coupled with the translating body; 
a rotational sensor coupled with the translating body, the rotational sensor measures angular rotation of the rotating body, wherein the rotational sensor comprises an accelerometer;
a position tracking system that provides a spatial position of the eddy current nondestructive evaluation device, wherein the position tracking system comprises one or more of a laser, optics or an encoder wheel; and
an integrator circuit disposed within the translating body, the integrator circuit electrically coupled with the pickup coil that integrates a voltage from the pickup coil to produce integrated voltage data to provide spatial data of a defect in a sample.

Rewrite claim 23 as:
23.	A method comprising:
moving a rotating body having one or more permanent magnets and one or more pickup coils at a rate of movement near a surface of a sample;
measuring an angular rotation of the rotating body with an accelerometer;
measuring a spatial position of the rotating body with a position tracking system that comprises one or more of a laser, optics or an encoder wheel;
integrating one or more voltage signals from the one or more pickup coils to produce integrated voltage data; and
determining spatial data of a defect in the sample based at least on the integrated voltage data and the rate of movement, wherein the spatial data includes at least one of a depth, a size, and a shape of the defect.   




5.	The following is an examiner's statement of reasons for allowance: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, an eddy current nondestructive evaluation device and a method that includes a rotational sensor coupled with the translating body, the rotational sensor measures angular rotation of the rotating body, wherein the rotational sensor comprises an accelerometer; a position tracking system that provides a spatial position of the eddy current nondestructive evaluation device, wherein the position tracking system comprises one or more of a laser, optics or an encoder wheel; and an integrator circuit electrically coupled with the pickup coil that integrates a voltage from the pickup coil to produce integrated voltage data to provide spatial data of a defect in a sample.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-F-Between 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY PATIDAR/Primary Examiner, Art Unit 2858